              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHAD RILEY and                                     No. 4:19-CV-00335
MARK PHILLIPS,
                                                   (Judge Brann)
             Plaintiffs,
       v.

MARK LUSK,

             Defendant.

                                     ORDER

      AND NOW, this 29th day of July 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Defendant’s Motion to Dismiss, ECF No. 7 is GRANTED. Plaintiffs may file an

amended complaint by August 12, 2019. If no amended complaint is filed by that

date, the action will be summarily dismissed pursuant to Fed. R. Civ. P. 41(b).



                                             BY THE COURT:



                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
